DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. in view of US2018/0225177 in view of Naryhny et al. US2016/0004734
Regarding claim 1, Bhagi teaches: maintaining a plurality of data storage systems for storing electronic data, each of the plurality of data storage systems comprising one or more (Bhagi see paragraph 0063 0065 0070 one or more client computing devices such as computer and devices each with CPU and memory storing computer programs and applications to store, generate and manipulate data where CPU with these devices read on storage processor)
maintaining an external metadata management system physically separate from and in communication via a communication network with the plurality of data storage systems, wherein the metadata management system comprises one or more metadata processors having circuitry and logic for processing electronic data and metadata and performing logic operations and one or more memory devices for storing the metadata; (Bhagi see paragraphs 0063 0070 0071 0111 0190 devices to such as computers and devices with CPU and memory storing computer programs and applications to be connected to each other via network, one such device stores metadata on device as a separate component known as metabase such that these devices can be laptop or desktop computers or mobile phones and associated with client computing devices. Separate components in the form of laptops and computers and phones reads on physically separate, metabase with CPU reads on metadata processor)
operating, by the one or more metadata processors, the metadata management system to collect and store event metadata corresponding to the electronic data stored on the plurality of data storage systems as a plurality of event metadata entries in the metadata management system without storing the electronic data in the metadata management system, wherein each of the plurality of event metadata entries in the metadata management system comprises (Bhagi see paragraphs 0063 0070 0071 0111 0190 0285 0290-0292 devices to such as computers and devices with CPU and memory stores metadata on device component known as metabase such that metabase is associated with data in a primary or secondary storage system and the metadata can include information such as tags, identifiers, data regarding last time modified or data regarding files to be migrated or data regarding creation time. Metabase to store metadata associated with data on storage reads on collecting and storing metadata without storing electronic data, no mention of metabase storing non metadata data also reads on negative limitation of without, modifying, creating of files and data migration reads on event)
detecting execution of at least one data operation event executed, by the one or more storage processors, on the electronic data stored on the plurality of data storage systems; (Bhagi see paragraph 0063 0290 0291 user or admin migrating data on system where data migration reads on operation event such that users or clients have devices with CPU)
reads on operation event such that users or clients have devices with CPU)
creating, in response to detecting the execution of, by the one or more storage processors, the at least one data operation event executed on the electronic data stored on the plurality of data storage systems, a new event metadata entry in the metadata management system corresponding to the execution of the at least one data operation event executed on (Bhagi see paragraph 0063 0290-0292 user or admin migrating data on system where data migration reads on operation event such that users or clients have devices with CPU, during data migration, a metadata file is generated for folder that is to be migrated. Adding a new metadata folder reads on new event metadata entry)
storing each new event metadata entry in the metadata management system without storing the electronic data; and (Bhagi see paragraph 0190 0290-0292 user or admin migrating data on system during data migration, a metadata file is generated for folder that is to be migrated and metabase is responsible for storing metadata associated with data in storage. Metabase to store metadata associated with data on storage reads on without storing electronic data, no mention of metabase storing non metadata data also reads on negative limitation of without, data migration reads on new event)
applying one or more event metadata tags by the metadata management system to each event metadata entry stored on the metadata management system.  (Bhagi see paragraph 0074 0285 0290-0292 metadata to be stored and to be parsed to include tags, metadata including data regarding last time modified and data regarding files to be migrated)
Bhagi as modified does not teach: creating, by the metadata management system, new event metadata entry in the metadata management system
However, Naryhny teaches: creating, by the metadata management system, new event metadata entry in the metadata management system (Naryzhny see paragraph 0039 0044 0049 0051 metadata server on historian system with metadata server worker module to create tag metadata where MDS in historian system reads on metadata management system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include an MDS as taught by Naryhny for the predictable result of efficiently be able manage metadata using an entirely separate server specifically for metadata management.

Regarding claim 2, Bhagi as modified teaches: receiving over the communication network event metadata from one or more of the plurality of data storage systems; (Naryzhny see paragraph 0063 devices communicating through network such that devices are collecting metadata using metadata server from other devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include an MDS as taught by Naryhny for the predictable result of efficiently be able manage metadata using an entirely separate server specifically for metadata management.
analyzing the received event metadata to derive one or more event metadata tags that are associated with and relate to the received event metadata (Bhagi see paragraph 0248 0249 0292 tags associated correspond to metadata and tags determined based on taxonomy classification) 
adding the one or more of the derived event metadata tags to the received event metadata to form tagged event metadata; and (Bhagi see paragraph 0284 0292 adding tag associated with metadata, metadata file with tag)
storing the tagged event metadata in the event metadata entry (Bhagi see paragraph 0292 saving tagged metadata to folder)

Regarding claim 3, Bhagi teaches: Receiving at least one policy that comprises: (Bhagi see paragraph 0247 0248 policies for administrators and clients and users)
(Bhagi see paragraph 0248 classification rules)
at least one event metadata tag associated with each of the plurality of classification rules; (Bhagi see paragraph 0248 defined tag with classification rules)
analyzing the received event metadata to determine if the received event metadata satisfies one or more of the plurality of classification rules; and (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying one or more rules. Examiner notes the optional recitation in the claim)
in response to determining that the received event metadata satisfies one or more of the plurality of received rules, adding the one or more event metadata tags associated with the one or more of the plurality of classification rules to the received event metadata.  (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying rules and adding tags)

Regarding claim 4, Bhagi teaches: Analyzing the event metadata in a respective metadata entry to derive one or more event metadata tags that are associated with and related to the event metadata in the event metadata entry (Bhagi see paragraph 0248 0249 0285 0292 tags associated correspond to metadata and tags determined based on taxonomy classification and tags corresponding to properties of the file)
Adding the derived one or more event metadata tags to the respective event metadata entry (Bhagi see paragraph 0284 0292 adding tag associated with metadata, metadata file with tag)
wherein the added one or more event metadata tags provide information about data residing on at least one of the plurality of data storage systems that corresponds to the event (Bhagi see paragraph 0284 0285 tagging properties in files for metadata such that tags are stored with metadata file)

Regarding claim 5, Bhagi teaches: wherein the plurality of classification rules are based on one or more of the following: frequency of use; size; user information; time-related factors; device information; a relative sensitivity; storage capacity of various storage devices; network capacity; access control lists; security information; already existing tags; or content of event metadata (Bhagi see paragraph 0285 classification rules includes modification times which reads on time related factors. Examiner notes the optional recitation of this claim)

Regarding claim 7, Bhagi teaches: analyzing event metadata stored in plurality of event metadata entries on the metadata management system to determine if the received event metadata satisfies one or more of the plurality of classification rules; and (Bhagi see paragraph 0190 0248 0287 scanning data associated with metadata for classification purposes and using analyses of metadata for classification, defined tag with classification rules reads on satisfying rules)
in response to determining that the stored event metadata satisfies one or more of the plurality of classification rules, adding event metadata tags associated with the one or more of the plurality of classification rules to the event metadata entry, wherein at least one of the plurality of classification rules corresponds to already added event metadata tags in the metadata management system. (Bhagi see paragraph 0248 0291 0292 classification policy defining tags associating tags with classification rules defining properties of a file and storing tags with metadata)

Regarding claim 8, Bhagi teaches: wherein receiving over communications network event metadata from one or more of the plurality of data storage systems comprises receiving event metadata upon execution of a data operation event executed on data stored on one or more of the plurality of data storage systems (Bhagi see paragraph 0187-0190 scanning metadata into metabase during content indexing where content indexing reads on data operation. Bhagi as modified by Naryhny’s teaching of collecting metadata over a network of devices reads on over the network)

Regarding claim 9, Bhagi teaches: wherein receiving over the communications network event metadata from one or more of the plurality of data storage systems comprises performing at least one of a group consisting: scanning interactions between the plurality of data storage systems; scanning interactions between the plurality of data storage systems and a plurality of client devices; scanning network traffic; configuring the plurality of data storage systems to collect and transmit event metadata; and combination thereof.  (Bhaghi see paragraph 0190 scanning metadata into metabase. Bhagi as modified by Naryhny’s teaching of collecting metadata over a network of devices reads on over the network)

Regarding claim 10, Bhagi teaches: further comprising storing in event metadata entries facets corresponding to the event metadata.  (Bhagi see paragraph 0285 0292 metadata storing tags associated with properties or attributes. Properties and attributes read on facet)
	By the one or more metadata processors (Naryzhny see paragraph 0039 0044 0049 0051 metadata server on historian system with metadata server worker module to create tag metadata)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include an MDS as taught by Naryhny for the predictable result of efficiently be able manage metadata using an entirely separate server specifically for metadata management.

Regarding claim 11, Bhagi teaches: wherein the at least one data operation event is selected from a group consisting of: data migration operations, writing new data on one of the plurality of data storage systems, reading data from one of the plurality of data storage systems, deletion of data from one of the plurality of data storage systems, changing one or more properties of data residing on one of the plurality of data storage systems, changing one or more properties of metadata, printing and combinations thereof (Bhagi see paragraph 0290-0292 migration of data reads on data migration operations)

Regarding claims 12-20, note the rejection of claim(s) 1-5 and 7-11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. US2018/0225177 in view of Naryhny et al. US2016/0004734 in view of Fair et al. US2019/0325059
Regarding claim 6, Bhagi as modified does not teach: wherein at least one of the added event metadata tags is in the form of one or more of the following: a key-value pair; or a column-value pair
	However, Fair teaches: wherein at least one of the added event metadata tags is in the form of one or more of the following: a key-value pair; or a column-value pair (Fair see paragraph 0059 metadata tag in the form of key value pair)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include using KVPs taught by Fair for the predictable result of efficiently be able to store tags within metadata to more efficiently manage metadata. 

Response to Arguments
	Applicant’s argument: Prior art does not teach data storage systems separate from the metadata system


Applicant’s argument: Bhagi does not teach operations performed by a metadata processor
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Bhagi teaches that each device has a CPU and that each the metabase that specifically stores metadata can be a device. An operations such as tagging and collecting and storing done by the metabase is executed through the CPU of the metabase which reads on any operations performed y the metadata processor. Furthermore, the Naryzhny reference also teaches this concept as it teaches a system with a metadata server and a CPU performing operations and collecting and analyzing metadata. 


Applicant’s argument: Bhagi does not teach detecting operations performed by data storage system
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Bhagi reference teaches a user or admin initiating migration operations for a given list of files or non-production copies of data at which point the system goes ahead and initiates the migration. 

Applicant’s argument: Bhagi does not teach analyzing received metadata to derive tags to apply to metadata entry as recited in claim 2
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Bhagi teaches the use of a classification policy which assigns tags such that these tags are developed based on metadata such as modification times or attributes. Assigning tags based on metadata reads on deriving tags from metadata. Examiner also notes the optional recitation in this claim so even if applicant’s argument is right that Bhagi does not teach, applicant’s argument is still unpersuasive. 

Applicant’s argument: Bhagi as modified by Fair does not teach claim 6
Examiner’s response: Applicant’s argument is considered but is not persuasive. The Fair reference recites “a metadata tag may take the form of a key-value pair” which teaches the recited concept that metadata ca be in the form of a key value pair. 

The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLEN S LIN/Examiner, Art Unit 2153